DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/25/2022.
Applicant's election with traverse of Group I, claims 1, 5-8 and 10-15, in the reply filed on 05/25/2022 is acknowledged. With respect to Applicant’s traversal of the restriction requirement, Applicant’s remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the previous Office action.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims.  
Also, even with respect to the newly amended claims, the previously cited references still show that the amended claims do not make a contribution over the prior art, i.e., that Groups I to III still lack the same or corresponding special technical features because the groups do not make a contribution over the prior art in view of Abe et al. (US 2004/0131512) (Abe) in view of Ito et al. (US 2001/0003728) (Ito) as set forth below.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claim 1, the limitation “the coefficient of thermal expansion (CTE) of the inner zone and the coefficient of thermal expansion (CTE) of the outer zone are equal or substantially similar to each other” has been added to the claim in lines 12-14. While there is support that the CTE of the inner zone and the outer zone may be made to be substantially similar or close to equal, there is no support in the original disclosure the CTE of the inner zone is equal to the CTE of the outer zone as recited in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “the coefficient of thermal expansion” is recited in each of lines 12 and 13. There is insufficient antecedent basis for these limitations in the claim. It is suggested to amend each of “the coefficient of thermal expansion” to “a coefficient of thermal expansion”, in order to ensure proper antecedent basis in the claim language.
	The limitation “substantially similar” is recited in line 13, it is unclear what “substantially similar” would encompass, e.g. ± 10 or ± 0.01. Given that no definition is provided in the originally filed disclosure the examiner interprets “substantially similar” to be ± 10. The interpretation is speculative. Clarification is requested. 
Regarding dependent claims 5-8 and 10-15, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenobu et al. (US 2010/0215898) (Suenobu).
In reference to claim 1, Suenobu teaches a honeycomb structure having a central portion and an outer peripheral portion ([0009]; [0010]; claim 1) (corresponding to a honeycomb body comprising a honeycomb structure comprising: an inner zone; and an outer zone). FIG. 2, provided below, is a schematic sectional view parallel with an axial direction and showing the honeycomb structure ([0022]). The central portion S includes a plurality of walls 2a and the outer peripheral portion S’ includes a plurality of walls 2b and is located outside and surrounds the central portion S ([0036]) (corresponding to an inner zone comprising a first plurality of walls; and an outer zone at least partially surrounding the inner zone, the outer zone comprising a second plurality of walls).
	Suenobu further teaches the central portion of the honeycomb structures of examples 1-3 have a porosity of 66% and the porosity of the outer peripheral portion is 65%; the central portion of examples 4-5 have a porosity of 65% and the porosity of the outer peripheral portion is 64% (Table 2) (corresponding to Pi > Po, Pi is an average bulk porosity of the first plurality of walls, Po is an average bulk porosity of the second plurality of walls). The difference in mean pore diameter between the central portion and in the outer peripheral portion is 5 µm or less, and a thermal expansion coefficient in both the central and the outer peripheral portion is 1.0×10-6/ºC ([0042]). Table 2 further teaches the pore diameter of the central portion is greater than the pore diameter of the peripheral portion for each of examples 1-5 and the thermal expansion coefficient of the central portion and outer peripheral portion of the central portion and outer peripheral 
    PNG
    media_image1.png
    845
    807
    media_image1.png
    Greyscale
portion are equal or substantially similar to each other (corresponding to MPSi > MPSo, MPSi is a median pore size of pores in the first plurality of walls, and MPSo is a median pore size of pores in the second plurality of walls; and wherein a coefficient  of thermal expansion (CTE) of the inner zone and the coefficient of thermal expansion (CTE) of the outer zone are equal or substantially similar to each other). 
In reference to claim 7, Suenobu teaches the limitations of claim 1, as discussed above. Suenobu further teaches the pore diameter in the central portion is 19-30 µm in examples 1-5 (Table 2) (corresponding to 2 µm ≥ MPSi ≥ 25 µm).
In reference to claims 10-11, Suenobu teaches the limitations of claim 1, as discussed above. Suenobu further teaches a catalyst is carried on the porous partition walls of the honeycomb structure ([0044]) (corresponding to a catalytic material disposed on at least one of the first plurality of walls, the second plurality of walls, or both). The catalyst is carried by wash coating ([0044]).
	Given that the instant application’s Specification at paragraph [0047] discloses the catalyst is applied as a washcoat and Suenobu teaches the catalyst is carried by wash coating, it is clear the catalyst is disposed in pores in at least one of the porous partition walls of the honeycomb structure (corresponding to a catalytic material disposed in pores in at least one of the first plurality of walls, the second plurality of walls, or both).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2004/0131512) (Abe) in view of Ito et al. (US 2001/0003728) (Ito).
In reference to claim 1, Abe teaches a honeycomb structure body ([0001]) (corresponding to a honeycomb body comprising a honeycomb structure). The honeycomb structural body comprising: a plurality of through channels formed by a plurality of partition walls in an axial direction, characterized in that the honeycomb structural body is constituted of a plurality of sections formed of materials having different characteristics, and the plurality of honeycomb sections are directly bonded to and integrated with one another ([0018]). The plurality of honeycomb sections formed of the materials which have different characteristics includes first honeycomb sections disposed in a middle region including a center axis of the honeycomb structural body and second honeycomb sections disposed in an outer peripheral region which surrounds the middle region and which is disposed adjacent to the middle region ([0019]; [0086]) (corresponding to an inner zone comprising a first plurality of walls; and an outer zone at least partially surrounding the inner zone, the outer zone comprising a second plurality of walls).
	Abe further teaches the first honeycomb section formed of a first ceramic raw material has an average pore diameter of 30 µm or 10 µm and a porosity of 70% or 45% and the second honeycomb section formed of a second ceramic raw material has an average pore diameter of 5 µm or 4 µm and a porosity of 30% or 20% ([0168]; [0174]) (corresponding to Pi > Po; and MPSi > MPSo, and wherein Pi is an average bulk porosity of the first plurality of walls, Po is an average bulk porosity of the second plurality of walls, MPSi is a median pore size of pores in the first plurality of walls, and MPSo is a median pore size of pores in the second plurality of walls).
	Abe does not explicitly teach a coefficient of thermal expansion (CTE) of the first honeycomb section (i.e., inner zone) and a CTE of the second honeycomb section (i.e., outer zone) are equal or substantially similar to each other, as presently claimed.
	Ito teaches a ceramic honeycomb structure body ([0002]). The ceramic honeycomb structural body comprising: lattice walls formed by a large number of cells which are channels for a fluid; and a peripheral wall which covers the circumference of said lattice walls, an outer peripheral portion of said lattice walls at least located in the vicinity of said peripheral wall contain a denser portion of a lower porosity than that of an inner peripheral portion of said lattice walls which are located inside said outer peripheral portion ([0009]). 
	Ito further teaches there is no difference in the thermal expansion coefficient between the area B, comprising the outer peripheral portion of said lattice walls, and the area A, comprising the inner peripheral portion of said lattice walls, but the area B is denser and has a porosity which is 5% or less than that of the area A ([0046]) (corresponding to the CTE of the inner zone and the CTE of the outer zone are equal or substantially similar to each other). Therefore, the A-axis compression strength of the area B is about twice that of the area A, and the isostatic strength showing the entire strength is 50% more than that of the comparative body ([0046]).
	In light of the motivation of Ito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have no difference between a thermal expansion coefficient of the first honeycomb section and a thermal expansion coefficient of the second honeycomb section of Abe, in order to provide greater compression strength in the second honeycomb section and a higher isostatic strength of the entire strength, and thereby arriving at the presently claimed invention.  
In reference to claim 5, Abe in view of Ito teaches the limitations of claim 1, as discussed above. Abe teaches the first ceramic section has the porosity of 70% or 45% and the second honeycomb section has the porosity of 30% or 20% ([0168]; [0174]). Therefore, it is clear porosity of the second honeycomb section is less than or equal to 0.70 times the porosity of the first honeycomb section (i.e., 0.70*70% = 49%) (corresponding to 0.70Pi ≥ Po). 
In reference to claim 6, Abe in view of Ito teaches the limitations of claim 1, as discussed above. Abe further teaches the first honeycomb section has a porosity set to 40 to 80% and the second honeycomb section has a porosity set to 20 to 40% ([0073]-[0074]).
	While Abe in view of Ito does not explicitly teach the porosity of the second honeycomb section is greater than or equal to 0.60 times the porosity of the first honeycomb section and less than or equal to 0.95 times the porosity of the  first honeycomb section, as presently claimed. However, Abe in view of Ito teaches the porosity of the second honeycomb section is 20 to 40% (i.e., Po) and the porosity of the first honeycomb section is 40 to 80% (i.e., Pi), therefore, the porosity of each section can be selected from within the disclosed ranges and satisfy 0.95Pi ≥ Po ≥ 0.60Pi (i.e., Pi is 40%, Po is 24%-38%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 7, Abe in view of Ito teaches the limitations of claim 1, as discussed above. Abe teaches the first ceramic section has the average pore diameter of 30 µm or 10 µm ([0168]; [0174]), (corresponding to 2µm ≥ MPSi ≥ 25 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 8, Abe in view of Ito teaches the limitations of claim 1, as discussed above. Abe teaches the first ceramic section has the average pore diameter of 30 µm or 10 µm and the second honeycomb section formed has the average pore diameter of 5 µm or 4 µm ([0168]; [0174]), therefore, it is clear the average pore diameter of the second honeycomb section is less than or equal to 0.70 times the average pore diameter of the first honeycomb section (i.e., 0.70*30µm = 21; 0.70*10 = 7µm) (corresponding to 0.70MPSi ≥ MPSo).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 10, Abe in view of Ito teaches the limitations of claim 1, as discussed above. Abe further teaches a catalyst containing Pt as the major component is loaded on the partition walls of the honeycomb section formed of the second ceramic raw material ([0167]) (corresponding to a catalytic material disposed on at least one of the first plurality of walls, the second plurality of walls, or both).
In reference to claim 11, Abe in view of Ito teaches the limitations of claim 1, as discussed above. Abe further teaches the partition walls of the honeycomb sections carry metals having catalytic capabilities ([0093]) (corresponding to a catalytic material disposed in pores in at least one of the first plurality of walls, the second plurality of walls, or both).

Claims 1, 5-8, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Protasova et al. (US 2020/0101435) (Protasova) in view of Mizuno (JP 2006-016991) and Ito.
	The examiner has provided a machine translation of JP 2006-016991 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1, 14 and 15, Protasova teaches a porous structure arranged in a vessel between a fluid inlet and a fluid outlet, the porous structure comprises interconnected pores ([0008]) (corresponding to a honeycomb body comprising a honeycomb structure). The porous structure includes a central region with a porosity P1, a peripheral region is provided with a porosity P3 which is different from P1 and an intermediate region between the central region and peripheral region is provided with a porosity P2 which  P2 is different from P1 and P3 ([0036]; FIG. 6). The porous structure has a porosity gradient with a porosity decreasing towards the periphery of the structure; in other words, P1 > P2 > P3 ([0036]) (corresponding to an inner zone comprising a plurality of walls; and an outer zone at least partially surrounding the inner zone, the outer zone comprising a second plurality of walls; Pi > Po; wherein Pi is an average bulk porosity of the first plurality of walls, Po is an average bulk porosity of the second plurality of walls; an intermediate zone between the inner zone and the outer zone, wherein Pi > Pint > Po, wherein Pint is an average bulk porosity of walls in the intermediate zone).
	Protasova does not explicitly teach (1) MPSi > MPSo or (2) the coefficient of thermal expansion (CTE) of the central region (i.e., inner zone) and the CTE of the peripheral region (i.e., outer region) are equal or substantially similar to each other, as presently claimed. 
	With respect to (1), Mizuno teaches an exhaust gas purification filter ([0001]). The exhaust gas purification filter includes a honeycomb-shaped exhaust gas purification filter having a porous cell partition walls ([0010]). An average pore diameter of the cell partition walls is configured to have a distribution that decreases from the center in the radial direction toward the outer peripheral surface ([0011])  (corresponding to MPSi>MPSo; MPSi is a medium pore side of pores in the first plurality of walls, and MPSo is a median pore size of pores in the second plurality of walls). 
Mizuno further teaches the average pore diameter of the cell partition wall is configured so that it becomes smaller in a plurality of three or more stages ([0020]) (corresponding to an intermediate zone between the inner zone and the outer zone, wherein MPSi > MPSint > MPSo, and wherein MPSint is a median pore size of pores in walls in the intermediate zone). When the average pore diameter of the partition wall on the outer peripheral portion is smaller than the average pore diameter of the cell partition wall on the inner peripheral portion blockage of the opening is suppressed and accumulation of particulate matter is suppressed, and as a result, the increase in back pressure is suppressed ([0015]).
In light of the motivation of Mizuno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the average pore size of the central region and peripheral region of Protasova such that the average pore diameter of the wall is configured so that it becomes smaller in a plurality of three or more stage from the central region toward the peripheral region, in order to provide suppression of blockage in the porous structure and suppression of back pressure.
With respect to (2), Ito teaches a ceramic honeycomb structure body ([0002]). The ceramic honeycomb structural body comprising: lattice walls formed by a large number of cells which are channels for a fluid; and a peripheral wall which covers the circumference of said lattice walls, an outer peripheral portion of said lattice walls at least located in the vicinity of said peripheral wall contain a denser portion of a lower porosity than that of an inner peripheral portion of said lattice walls which are located inside said outer peripheral portion ([0009]). 
	Ito further teaches there is no difference in the thermal expansion coefficient between the area B, comprising the outer peripheral portion of said lattice walls, and the area A, comprising the inner peripheral portion of said lattice walls, but the area B is denser and has a porosity which is 5% or less than that of the area A ([0046]) (corresponding to the CTE of the inner zone and the CTE of the outer zone are equal or substantially similar to each other). Therefore, the A-axis compression strength of the area B is about twice that of the area A, and the isostatic strength showing the entire strength is 50% more than that of the comparative body ([0046]).
	In light of the motivation of Ito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have no difference between a thermal expansion coefficient of the central region and a thermal expansion coefficient of the peripheral region of Protasova in view of Mizuno, in order to provide greater compression strength in the second honeycomb section and a higher isostatic strength of the entire strength, and thereby arriving at the presently claimed invention.  
In reference to claim 5, Protasova in view of Mizuno and Ito teaches the limitations of claim 1, as discussed above. Protasova further teaches the gradient  evolve from a porosity between 40% and 85% ([0042]). Therefore, it is clear when the central region has a porosity of 85% and the peripheral region has a porosity of 40%, the porosity of the peripheral region is less than or equal to 0.70 times the porosity of the central region (i.e., 0.70*85 = 59.5 ≥ 40%) (corresponding to 0.70 Pi ≥ Po).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 6, Protasova in view of Mizuno and Ito teaches the limitations of claim 1, as discussed above. Protasova further teaches in FIG. 6, provided below, the porosity changes from 72% in the center to 64% at the periphery (i.e.,  ([0050]) (corresponding to 0.95 Pi ≥ Po ≥ 0.60 Pi).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
    PNG
    media_image2.png
    569
    485
    media_image2.png
    Greyscale
Cir. 1990).
In reference to claim 7, Protasova in view of Muzino and Ito teaches the limitations of claim 1, as discussed above. Protasova further teaches the pore size is at least 10 µm in diameter ([0045]) (corresponding to 2 µm ≥ MPSi ≥ 25 µm). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 8, Protasova in view of Mizuno and Ito teaches the limitations of claim 1, as discussed above. Mizuno further teaches the average pore diameter of the partition wall in the central region is 85 µm and the average pore diameter of the partition wall in the peripheral region is 25 µm ([0036]) (corresponding to 0.70 MPSi ≥ MPSo).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 10 and 11, Protasova in view of Mizuno and Ito teaches the limitations of claim 1, as discussed above. Protasova further teaches the porous structure is intended for use as a catalytic support, where the catalyst is embedded in the structure ([0049]) (corresponding to a catalytic material disposed on at least one of the first plurality of walls, the second plurality of walls, or both; a catalytic material disposed in pores in at least one of the first plurality of walls, the second plurality of walls, or both).
In reference to claim 12, Protasova in view of Mizuno and Ito teaches the limitations of claim 1, as discussed above. Protasova teaches the intermediate region is between the central region and the peripheral region ([0036]) (corresponding to a transition zone between the inner zone and the outer zone). The porosity, P2, of the intermediate zone is different from the P1 and P3 ([0036]); FIG.7 further shows the porosity gradient provides a porosity that varies from P1 to P3 (corresponding to an average bulk porosity of walls in the transition zone varies within the transition zone).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While Protasova in view of Mizuno and Ito teaches the limitations of claim 12, as discussed above. Neither Protasova, Mizuno and Ito alone nor in combination teaches or suggests the porosity of the intermediate zone varies exponentially, as presently claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784